MILLING MOORE MERCANTILE CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Milling Moore Mercantile Co. v. CommissionerDocket No. 7560.United States Board of Tax Appeals5 B.T.A. 1060; 1927 BTA LEXIS 3679; January 11, 1927, Promulgated 1927 BTA LEXIS 3679">*3679 B. C. Wallace, C.P.A., for the petitioner.  W. H. Lawder, Esq., for the respondent.  SMITH 5 B.T.A. 1060">*1060  SMITH: This is a proceeding for the redetermination of a deficiency in income tax for the year 1919 in the amount of $945.57.  The petitioner protests only $624.70 of this amount, arising from the disallowance of a deduction from gross income of $1,570.64 for bad debts.  FINDINGS OF FACT.  The petitioner is a South Carolina corporation with its place of business at Greenwood, and was engaged in the retail grocery business.  During the year 1919 it sold groceries to many different individuals on credit.  The corporation was dissolved on December 31, 1919, and the business was thereafter conducted by the former stockholders as partners.  In opening the partnership books as of 5 B.T.A. 1060">*1061  January 1, 1920, the partnership did not take up as assets the amounts owed to the corporation by twelve or thirteen individuals, in the aggregate amount of $1,574.60, for the reason that they were then uncollectible.  The corporation never formally closed its books in any year but in the treatment of uncollected accounts eliminated them from its assets on its balance1927 BTA LEXIS 3679">*3680  sheets and thereafter dealt with them as uncollectible.  During 1920 and subsequent years the partnership extended further credit to some of the corporation's debtors whose accounts were treated as worthless on December 31, 1919, in the manner above indicated.  Certain of the debtors whose accounts had been treated by the corporation as worthless had property and at least one of the debtors had delivered to the corporation a pair of mules in settlement of his account.  The partnership collected from certain debtors in 1919 and subsequent years a portion of the amounts owed by them.  The following accounts were ascertained to be worthless and charged off within the taxable year, within the purview of section 234(a)(5) of the Revenue Act of 1918: W. H. Rush$411.02Jacob Johnson13.15Ned Sanders9.51J. P. Summers19.20Joseph Johnson38.39O. P. McLean12.99T. M. Dennard46.13Total550.39Judgment will be entered on 15 days' notice, under Rule 59.